Case 5:20-cr-00045-RBD-PRL Document 50 Filed 09/14/20 Page 1 of 3 PageID 113


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

UNITED STATES OF AMERICA

v                                                   CASE NO: 5:20-cr-45-Oc-37PRL

BRITTANY MARTIN



                          REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

       For the proceeding, the defendant, the prosecutor, defense counsel, and I each

participated by videoconference. I was at the Court, with my CRD, and the defendant was

in the Marion County Jail. The defendant consented to appearing by videoconference,

and both he and his lawyer explained they had discussed the matter. His image and voice

were clear, and I confirmed he could see and hear me and the lawyers clearly.

       I proceeded without the defendant physically present because, during the national

emergency created by the novel coronavirus, he could not be physically present without

seriously jeopardizing public health and safety. See Administrative Orders in In re The

Nat’l Emergency Declared on March 13, 2020, No. 8:20-mc-25 (M.D. Fla. March 29, 2020

and June 29, 2020) (implementing Coronavirus Aid, Relief, and Economic Security Act,

H.R. 748 [“CARES Act”], and March 27, 2020, action by Judicial Conference authorizing

videoconferencing under certain circumstances). I did not postpone the plea because his

lawyer contended, and I found, delay of the plea would cause serious harm to the interests

of justice.

       More specifically, delaying the proceedings further to accommodate an in-person

plea hearing is impracticable given that there is no ascertainable end to the current

National Emergency stemming from the COVID-19 virus, and the interests of justice will

be seriously harmed by prolonged, indefinite delays of the plea hearing in light of
Case 5:20-cr-00045-RBD-PRL Document 50 Filed 09/14/20 Page 2 of 3 PageID 114


Defendant’s stated desire to plead guilty. Further, proceeding with the plea hearing by

video conferencing at this time reduces the potential that any necessary participant in the

hearing – including, specifically, the Defendant, Defendant’s counsel, the lead Assistant

United States Attorney, and/or the relevant case agent(s) with personal knowledge of the

case – may become unavailable or unable to attend a plea hearing in-person due to

illness. Lastly, delay of the felony plea in this case will also delay the sentencing

proceedings for an indeterminate period of time, which delay may – depending upon the

sentence to be imposed – result in Defendant remaining incarcerated for a longer period

of time than if Defendant were to enter a guilty plea at the currently scheduled hearing

and proceed to sentencing in the normal course.

      Defendant, by consent, has appeared before me pursuant to Rule 11,

Fed.R.Crim.P. and Rule 6.01(c)(12), Middle District of Florida Local Rules, and has

entered a plea of guilty to Count 2 of the Indictment. After cautioning and examining the

Defendant under oath concerning each of the subjects mentioned in Rule 11, I

determined that the guilty plea was knowledgeable and voluntary and that the offense

charged is supported by an independent basis in fact containing each of the essential

elements of such offense. I therefore recommend that the plea of guilty be accepted and

that the Defendant be adjudged guilty and have sentence imposed accordingly. The

Defendant is in custody of the U.S. Marshal pending sentencing.

Date: September 14, 2020



Copies furnished to:

Honorable Roy B. Dalton
District Judge Courtroom Deputy
United States Attorney
United States Probation Office
Counsel for Defendant


                                           -2-
Case 5:20-cr-00045-RBD-PRL Document 50 Filed 09/14/20 Page 3 of 3 PageID 115



                                             NOTICE

        Within 14 days after being served with a copy of the recommended disposition, a party
may file written objections to the Report and Recommendation’s factual findings and legal
conclusions. See Fed. R. Civ. P. 72(b)(3); Fed. R. Crim. P. 59(b)(2); 28 U.S.C. § 636(b)(1)(B);
Local Rule 6.02. A party’s failure to file written objections waives that party’s right to challenge
on appeal any unobjected-to factual finding or legal conclusion the district judge adopts from the
Report and Recommendation. See 11th Cir. R. 3-1.




                                               -3-
